UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21761 KEELEY FUNDS, INC. (Exact name of registrant as specified in charter) 111 West Jackson Boulevard SUITE 810 CHICAGO, IL 60604 (Address of principal executive offices) (Zip code) ALAN GOLDBERG K&L Gates LLP 70 WEST MADISON STREET, SUITE 3100 CHICAGO, IL 60602 (Name and address of agent for service) 312-786-5000 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2014 Date of reporting period:December 31, 2013 Item 1. Schedule of Investments. Keeley Small Cap Value Fund Schedule of Investments 12/31/2013 (Unaudited) Shares Value COMMON STOCKS - 98.71% Aerospace & Defense - 2.00% GenCorp, Inc. (a)(b) $ Teledyne Technologies, Inc. (a) Auto Components - 2.91% American Axle & Manufacturing Holdings, Inc. Dana Holding Corp. (a) Federal Mogul Corp. (a) Building Products - 0.86% A.O. Smith Corporation Capital Markets - 1.36% Gamco Investors, Inc. (c) Manning & Napier, Inc. Chemicals - 1.90% Ashland, Inc. Chemtura Corp. (a) Commercial Banks - 5.19% BancorpSouth, Inc. (b) Glacier Bancorp, Inc. UMB Financial Corp. Union First Market Bankshares Corp. (b) Wintrust Financial Corp. Commercial Services & Supplies - 1.07% Ritchie Bros. Auctioneers (b) Communications Equipment - 1.01% Mitel Networks Corp. (a)(b)(c) Computers & Peripherals - 1.00% Diebold, Inc. (b) Construction & Engineering - 0.95% Chicago Bridge & Iron Co. - ADR Distributors - 1.04% Core Mark Holding Co, Inc. Diversified Consumer Services - 0.97% Hillenbrand, Inc. Diversified Financial Services - 3.72% Air Lease Corp. CBOE Holdings, Inc. MarketAxess Holdings, Inc. (a) Walter Investment Management Corp. (a) Electric Utilities - 0.90% Allete, Inc. Electrical Equipment - 2.09% Franklin Electric, Inc. Generac Holdings, Inc. Energy Equipment & Services - 2.03% Era Group, Inc. (a)(c) Helix Energy Solutions Group, Inc. (a) Food Products - 2.78% Post Holdings, Inc. (a) Snyders-Lance, Inc. (b) TreeHouse Foods, Inc. (a) Gas Utilities - 0.79% South Jersey Industries, Inc. Health Care Equipment & Supplies - 2.00% Hill-Rom Holdings, Inc. Wright Medical Group, Inc. (a) Health Care Providers & Services - 1.10% Hanger Orthopedic Group, Inc. (a) Home Furnishings - 0.93% Fortune Brands Home & Security, Inc. Homebuilding - 0.98% Tri Pointe Homes, Inc. (a)(b)(c) Hotels, Restaurants & Leisure - 8.16% AFC Enterprises, Inc. (a) Bob Evans Farms, Inc. Caesars Acquisition Co. (a)(b) Carrols Restaurant Group, Inc. (a)(c) Denny's Corp. (a)(c) DineEquity, Inc. (a)(b) Fiesta Restaurant Group, Inc. (a) Marriott Vacations Worldwide Corp. (a) Vail Resorts, Inc. Household Products - 0.94% Spectrum Brands Holdings, Inc. Industrial Conglomerates - 0.94% ITT Corp. Insurance - 3.93% American Equity Investment Life Holding Co. (b) Hanover Insurance Group, Inc. Protective Life Corp. W.R. Berkley Corp. Internet & Catalog Retail - 0.91% FTD Companies, Inc. (a) Internet Software & Services - 0.27% United Online, Inc. IT Services - 3.96% Broadridge Financial Solutions, Inc. Corelogic, Inc. (a) Evertec, Inc. Wex, Inc. (a) Machinery - 9.24% ActuantCorp. - Class A EnPro Industries, Inc. (a) Harsco Corp. John Bean Technologies Corp. L.B. Foster Co. (a)(c) Manitowoc, Inc. (b) RBC Bearings, Inc. (a) Rexnord Corp. (a) Tennant Co. Media - 1.97% Madison Square Garden, Inc. (a) Starz (a) Metals & Mining - 0.97% Kaiser Aluminum Corp. Multi-Utilities - 0.91% Vectren Corp. Oil, Gas & Consumable Fuels - 4.49% Bonanza Creek Energy, Inc. (a) Gulfport Energy Corp. (a) Sanchez Energy Corp. (a)(b) Synergy Resources Corp. (a) Triangle Petroleum Corp. (a) Paper & Forest Products - 1.74% Clearwater Paper Corp. (a) Deltic Timber Corp. Pharmaceuticals - 1.04% Prestige Brands Holdings, Inc. (a) Real Estate Investment Trusts (REITs) - 4.61% Corrections Corporation of America Gaming & Leisure Properties, Inc. (a) Ryman Hospitality Properties, Inc. (b) Sabra Health Care REIT, Inc. Spirit Realty Capital, Inc. Real Estate Management & Development - 1.82% Altisource Portfolio Solutions S.A. (a) Forestar Group, Inc. (a) Road & Rail - 1.87% AMERCO (a) Genesee & Wyoming, Inc. (a) Semiconductors & Semiconductor Equipment - 0.96% Fairchild Semiconductor International, Inc. (a) Software - 2.05% Monotype Imaging Holdings, Inc. (a) Verint Systems, Inc. (a) Specialty Retail - 2.98% Aaron's, Inc. (b) CST Brands, Inc. Penske Automotive Group, Inc. Thrifts & Mortgage Finance - 5.47% Capitol Federal Financial Hometrust Bancshares, Inc. (a)(c) Iberiabank Corp. Investors Bancorp, Inc. Provident Financial Services, Inc. ViewPoint Financial Group (b) Trading Companies & Distributors - 0.98% Kaman Corp. Transportation Infrastructure - 0.92% Macquarie Infrastructure Company LLC Total Common Stocks (Cost $2,157,468,460) $ Principal Amount INVESTMENTS PURCHASED WITH PROCEEDS FROM SECURITIES LENDING - 2.19% Repurchase Agreements - 2.12% Credit Suisse First Boston Repurchase Agreement, (Dated 12/31/2013), 0.00%, due 1/2/2014, (Repurchased proceeds $67,909,000); [Collateralized by $22,134,200 U.S. Treasury STRIP 4.25%, 11/15/2040 (Market Value $7,449,708), and $206,130,000 U.S. Treasury STRIP 3.13%, 2/15/2043 (Market Value $61,818,386)] $ Shares Money Market Funds - 0.07% DWS Money Market Series Fund, 0.03% Goldman Sachs Financial Square Money Market Fund, 0.05% Dreyfus Institutional Cash Advantage Fund, 0.06% Total Investments Purchased With Cash Collateral From Securities Lending (Cost $70,274,105) $ SHORT TERM INVESTMENTS - 1.15% Money Market Funds - 1.15% Fidelity Institutional Money Market Portfolio, 0.03% $ Total Short Term Investments (Cost $36,737,411) $ Total Investments (Cost $2,264,479,976) - 102.05% $ Liabilities in Excess of Other Assets - (2.05)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt (a) Non-income producing security. (b) All or a portion of security is out on loan.See Note 1 in the Notes to the Schedule of Investments. (c) Affiliated issuer.See Note 2 in the Notes to the Schedule of Investments. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedule of Investments. Keeley Small Cap Dividend Value Fund Schedule of Investments 12/31/2013 (Unaudited) Shares Value COMMON STOCKS - 98.18% Auto Components - 1.04% Superior Industries International, Inc. $ Capital Markets - 2.80% Manning & Napier, Inc. Silvercrest Asset Management Group, Inc. - Class A (a) Chemicals - 1.75% Innophos Holdings, Inc. KMG Chemicals, Inc. Commercial Banks - 10.70% BancorpSouth, Inc. Columbia Banking System, Inc. FirstMerit Corp. Glacier Bancorp, Inc. Union First Market Bankshares Corp. Wintrust Financial Corp. Commercial Services & Supplies - 1.38% Deluxe Corp. Communications Equipment - 1.75% Adtran, Inc. Communications Systems, Inc. Construction & Engineering - 3.30% Great Lakes Dredge & Dock Corp. Primoris Services Corp. Diversified Consumer Services - 0.29% Regis Corporation Electric Utilities - 4.71% Allete, Inc. Cleco Corp. El Paso Electric Co. PNM Resources, Inc. Electrical Equipment - 2.38% AZZ, Inc. (a) Regal Beloit Corp. Electronic Equipment, Instruments & Components - 3.31% AVX Corp. MTS Systems Corp. Richardson Electronics Ltd. Energy Equipment & Services - 2.53% Bristow Group, Inc. Tidewater, Inc. Gas Utilities - 1.03% South Jersey Industries, Inc. Health Care Equipment & Supplies - 2.78% CONMED Corporation (a) Meridian Bioscience, Inc. Health Care Providers & Services - 2.63% Chemed Corp. Owens & Minor, Inc. U. S. Physical Therapy, Inc. Hotels, Restaurants & Leisure - 3.51% Bob Evans Farms, Inc. Einstein Noah Restaurant Group, Inc. Interval Leisure Group, Inc. (a) Household Durables - 0.50% Nacco Industries, Inc. Insurance - 4.72% Arthur J. Gallagher & Co. Protective Life Corp. Reinsurance Group of America, Inc. IT Services - 1.53% EPIQ Systems, Inc. Machinery - 5.39% Global Power Equipment Group, Inc. Harsco Corp. John Bean Technologies Corp. Titan International, Inc. Trinity Industries, Inc. Marine - 0.60% Nordic American Tanker Shipping Ltd. Multi-line Retail - 0.71% Stage Stores, Inc. Multi-Utilities - 0.86% Northwestern Corp. Oil, Gas & Consumable Fuels - 3.27% Alon USA Energy, Inc. EXCO Resources, Inc. World Fuel Services Corp. Paper & Forest Products - 2.88% Neenah Paper, Inc. P.H. Glatfelter Company Real Estate Investment Trusts (REITs) - 12.20% Aviv REIT, Inc. Chatham Lodging Trust CorEnergy Infrastructure Trust, Inc. Education Realty Trust, Inc. Equity Lifestyle Properties, Inc. Ryman Hospitality Properties, Inc. Sabra Health Care REIT, Inc. Spirit Realty Capital, Inc. STAG Industrial, Inc. Summit Hotel Properties, Inc. Trade Street Residential, Inc. Semiconductors & Semiconductor Equipment - 3.22% Cohu, Inc. Cypress Semiconductor Corp. (a) Ixys Corp. Specialty Retail - 4.33% CST Brands, Inc. Destination Maternity Corp. Foot Locker, Inc. Textiles, Apparel & Luxury Goods - 1.26% Jones Group, Inc. R.G. Barry Corp. (a) Thrifts & Mortgage Finance - 7.01% Franklin Financial Corp. (a) Iberiabank Corp. Northwest Bancshares, Inc. Oritani Financial Corp. Territorial Bancorp, Inc. ViewPoint Financial Group Trading Companies & Distributors - 2.96% Kaman Corp. Textainer Group Holdings Ltd. Transportation Infrastructure - 0.85% Macquarie Infrastructure Company LLC Total Common Stocks (Cost $135,480,343) $ PREFERRED STOCKS - 0.30% Real Estate Investment Trusts (REITs) - 0.30% Strategic Hotels & Resorts, Inc., Series B $ Strategic Hotels & Resorts, Inc., Series C Total Preferred Stocks (Cost $546,232) $ RIGHTS - 0.02% Oil, Gas & Consumable Fuels - 0.02% Exco Resources, Inc.Expiration: January 9, 2014 Excise Price: $5.00 $ Total Rights (Cost $22,627) $ SHORT TERM INVESTMENTS - 1.96% Money Market Funds - 1.96% Fidelity Institutional Money Market Portfolio, 0.03% $ Total Short Term Investments (Cost $3,330,873) $ Total Investments (Cost $139,380,075) - 100.46% $ Liabilities in Excess of Other Assets - (0.46)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedule of Investments. Keeley Small-Mid Cap Value Fund Schedule of Investments 12/31/2013 (Unaudited) Shares Value COMMON STOCKS - 100.79% Aerospace & Defense - 1.10% GenCorp, Inc. (a) $ Auto Components - 2.14% Allison Transmission Holdings, Inc. Delphi Automotive PLC Building Products - 1.24% A.O. Smith Corporation Capital Markets - 5.76% Janus Capital Group, Inc. Legg Mason, Inc. Manning & Napier, Inc. Oaktree Capital Group LLC Silvercrest Asset Management Group, Inc. - Class A (a) Chemicals - 2.25% Ashland, Inc. Chemtura Corp. (a) Commercial Banks - 2.19% UMB Financial Corp. Wintrust Financial Corp. Commercial Services & Supplies - 3.34% Copart, Inc. (a) Iron Mountain, Inc. The ADT Corporation Communications Equipment - 1.22% Mitel Networks Corp. (a) Computers & Peripherals - 1.09% NCR Corp. (a) Construction & Engineering - 1.26% Chicago Bridge & Iron Co.- ADR Consumer Finance - 1.10% Discover Financial Services Diversified Consumer Services - 1.01% Carriage Services, Inc. (a) Diversified Financial Services - 4.77% Air Lease Corp. CIT Group, Inc. Fidelity National Financial, Inc. Walter Investment Management Corp. (a) Electrical Equipment - 1.34% Generac Holdings, Inc. Energy Equipment & Services - 3.26% Helix Energy Solutions Group, Inc. (a) Oil States International, Inc. (a) Superior Energy Services, Inc. (a) Food Products - 2.15% Flowers Foods, Inc. Hillshire Brands Co. Health Care Equipment & Supplies - 2.23% Hill-Rom Holdings, Inc. Wright Medical Group, Inc. (a) Health Care Providers & Services - 2.36% Cardinal Health, Inc. Hanger Orthopedic Group, Inc. (a) Home Furnishings - 1.14% Fortune Brands Home & Security, Inc. Homebuilding - 1.18% Tri Pointe Homes, Inc. (a) Hotels, Restaurants & Leisure - 4.66% Denny's Corp. (a) Fiesta Restaurant Group, Inc. (a) Marriott Vacations Worldwide Corp. (a) Wyndham Worldwide Corp. Household Durables - 1.20% Jarden Corp. (a) Household Products - 1.12% Spectrum Brands Holdings, Inc. Industrial Conglomerates - 2.43% ITT Corp. Tyco International Ltd. Insurance - 2.11% Arthur J. Gallagher & Co. Protective Life Corp. Internet & Catalog Retail - 1.14% FTD Companies, Inc. (a) IT Services - 2.21% Broadridge Financial Solutions, Inc. Wex, Inc. (a) Machinery - 8.43% EnPro Industries, Inc. (a) John Bean Technologies Corp. L.B. Foster Co. (a) Manitowoc, Inc. Rexnord Corp. (a) Terex Corp. (a) Wabtec Corp. Media - 3.51% Lamar Advertising Co. (a) Starz (a) Tribune Co. (a) Metals & Mining - 1.10% Kaiser Aluminum Corp. Multiline Retail - 1.06% Dollar Tree, Inc. (a) Multi-Utilities - 1.08% Vectren Corp. Oil, Gas & Consumable Fuels - 4.32% Bonanza Creek Energy, Inc. (a) Energen Corp. Sanchez Energy Corp. (a) Synergy Resources Corp. (a) Paper & Forest Products - 0.88% Deltic Timber Corp. Real Estate Investment Trusts (REITs) - 5.49% Corrections Corporation of America Gaming & Leisure Properties, Inc. (a) Ryman Hospitality Properties, Inc. Sabra Health Care REIT, Inc. Spirit Realty Capital, Inc. Real Estate Management & Development - 1.16% Forestar Group, Inc. (a) Road & Rail - 3.13% Genesee & Wyoming, Inc. (a) Kansas City Southern Ryder System, Inc. Software - 2.29% Monotype Imaging Holdings, Inc. (a) Verint Systems, Inc. (a) Specialty Retail - 5.65% Aaron's, Inc. Cabelas, Inc. (a) CST Brands, Inc. GNC Holdings, Inc. Penske Automotive Group, Inc. Textiles, Apparel & Luxury Goods - 2.26% Hanesbrands, Inc. (a) PVH Corp. Thrifts & Mortgage Finance - 1.28% ViewPoint Financial Group Transportation Infrastructure - 1.10% Macquarie Infrastructure Company LLC Water Utilities - 1.05% American Water Works Company, Inc. Total Common Stocks (Cost $192,539,652) $ SHORT TERM INVESTMENTS - 1.02% Money Market Funds - 1.02% Fidelity Institutional Money Market Portfolio, 0.03% $ Total Short Term Investments (Cost $2,843,640) $ Total Investments (Cost $195,383,292) - 101.81% $ Liabilities in Excess of Other Assets - (1.81)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR- American Depository Receipt (a) Non-income producing security. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedules of Investments. Keeley Mid Cap Value Fund Schedule of Investments 12/31/2013 (Unaudited) Shares Value COMMON STOCKS - 98.98% Auto Components - 1.83% Delphi Automotive PLC $ Beverages - 1.47% Beam, Inc. Capital Markets - 5.80% Ameriprise Financial, Inc. Invesco Ltd. Oaktree Capital Group LLC Chemicals - 7.31% Ashland, Inc. FMC Corp. Rockwood Holdings, Inc. W.R. Grace & Co. (a) Commercial Banks - 1.24% BOK Financial Corp. Commercial Services & Supplies - 5.19% Iron Mountain, Inc. The ADT Corporation United Rentals, Inc. (a) Construction & Engineering - 3.70% Chicago Bridge & Iron Co. - ADR Quanta Services, Inc. (a) Consumer Finance - 2.22% Discover Financial Services Containers & Packaging - 1.72% Rock-Tenn Co. Diversified Financial Services - 4.21% Air Lease Corp. CIT Group, Inc. Energy Equipment & Services - 4.72% Oil States International, Inc. (a) Superior Energy Services, Inc. (a) Unit Corp. (a) Food Products - 1.84% Flowers Foods, Inc. Health Care Providers & Services - 2.16% AmerisourceBergen Corp. Home Furnishings - 1.87% Fortune Brands Home & Security, Inc. Hotels, Restaurants & Leisure - 4.15% MGM Resorts International (a) Wyndham Worldwide Corp. Household Durables - 2.35% Jarden Corp. (a) Industrial Conglomerates - 4.58% ITT Corp. Pentair Ltd. Insurance - 8.69% Arthur J. Gallagher & Co. HCC Insurance Holdings, Inc. PartnerRe Ltd. Reinsurance Group of America, Inc. W.R. Berkley Corp. IT Services - 3.47% Fidelity National Information Services, Inc. Leidos Holdings, Inc. Machinery - 1.38% Timken Co. Media - 9.06% AMC Networks, Inc. (a) Lamar Advertising Co. (a) News Corp. (a) Scripps Networks Interactive, Inc. Tribune Co. (a) Multiline Retail - 1.81% Dollar Tree, Inc. (a) Multi-Utilities - 1.44% OGE Energy Corp. Oil, Gas & Consumable Fuels - 5.69% Continental Resources, Inc. (a) Energen Corp. Valero Energy Corp. Pharmaceuticals - 1.79% Perrigo Co. (a) Real Estate Investment Trusts (REITs) - 2.17% Gaming & Leisure Properties, Inc. (a) Road & Rail - 1.59% Kansas City Southern Specialty Retail - 1.85% GNC Holdings, Inc. Textiles, Apparel & Luxury Goods - 3.68% Hanesbrands, Inc. (a) PVH Corp. Total Common Stocks (Cost $51,191,118) $ SHORT TERM INVESTMENTS - 0.83% Money Market Funds - 0.83% Fidelity Institutional Money Market Portfolio, 0.03% $ Total Short Term Investments (Cost $706,515) $ Total Investments (Cost $51,897,633) - 99.81% $ Other Assets in Excess of Liabilities - 0.19% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt (a) Non-income producing security. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedule of Investments. Keeley Mid Cap Dividend Value Fund Schedule of Investments 12/31/2013 (Unaudited) Shares Value COMMON STOCKS - 97.34% Aerospace & Defense - 0.77% Exelis, Inc. $ Auto Components - 1.62% Autoliv, Inc. Capital Markets - 4.27% Ameriprise Financial, Inc. Federated Investors, Inc. Legg Mason, Inc. Chemicals - 4.29% FMC Corp. RPM International, Inc. Scotts Miracle-Gro Co. Commercial Banks - 4.66% Associated Banc Corp. BOK Financial Corp. Comerica, Inc. Commercial Services & Supplies - 5.15% Dun & Bradstreet Corp. Iron Mountain, Inc. Republic Services, Inc. Consumer Finance - 1.43% Discover Financial Services Containers & Packaging - 1.77% Bemis, Inc. Rock-Tenn Co. Energy Equipment & Services - 1.20% Superior Energy Services, Inc. (a) Food Products - 2.70% ConAgra Foods, Inc. Ingredion, Inc. Gas Utilities - 4.01% National Fuel Gas Co. Questar Corp. UGI Corp. Health Care Equipment & Supplies - 1.46% Teleflex, Inc. Health Care Providers & Services - 3.48% AmerisourceBergen Corp. CIGNA Corp. Hotels, Restaurants & Leisure - 2.41% Seaworld Entertainment, Inc. Wyndham Worldwide Corp. Industrial Conglomerates - 2.57% ITT Corp. Insurance - 7.14% Arthur J. Gallagher & Co. Lincoln National Corp. PartnerRe Ltd. Reinsurance Group of America, Inc. IT Services - 6.27% Broadridge Financial Solutions, Inc. Fidelity National Information Services, Inc. Leidos Holdings, Inc. Total System Services, Inc. Leisure Equipment & Products - 1.03% Hasbro, Inc. Machinery - 1.53% Snap-On, Inc. Xylem, Inc. Media - 4.09% Gannett, Inc. News Corp. (a) Scripps Networks Interactive, Inc. Multi-Utilities - 4.06% MDU Resources Group, Inc. OGE Energy Corp. Vectren Corp. Wisconsin Energy Corp. Oil, Gas & Consumable Fuels - 6.42% Cabot Oil & Gas Corp. El Paso Pipeline Partners, L.P. Energen Corp. EQT Corp. HollyFrontier Corp. Real Estate Investment Trusts (REITs) - 10.84% Alexandria Real Estate Equities, Inc. Corrections Corporation of America DDR Corp. EPR Properties Equity Lifestyle Properties, Inc. Healthcare Trust of America, Inc. Rayonier, Inc. Retail Properties of America, Inc. Spirit Realty Capital, Inc. Weingarten Realty Investors Real Estate Management & Development - 0.44% Brookfield Office Properties, Inc. Road & Rail - 1.59% Ryder System, Inc. Semiconductors & Semiconductor Equipment - 3.41% Avago Technologies Ltd. Linear Technology Corp. Software - 0.73% Jack Henry & Associates, Inc. Specialty Retail - 3.73% Aaron's, Inc. American Eagle Outfitters Foot Locker, Inc. Thrifts & Mortgage Finance - 2.52% First Niagara Financial Group, Inc. People's United Financial, Inc. Water Utilities - 1.75% American Water Works Co., Inc. Total Common Stocks (Cost $20,303,183) $ EXCHANGE TRADED FUNDS - 1.03% Diversified Financial Services - 1.03% iShares Russell Mid Cap Value Index Fund $ Total Exchange Traded Funds (Cost $280,582) $ SHORT TERM INVESTMENTS - 1.85% Money Market Funds - 1.85% Fidelity Institutional Money Market Portfolio, 0.03% $ Total Short Term Investments (Cost $524,072) $ Total Investments (Cost $21,107,837) - 100.22% $ Liabilities in Excess of Other Assets - (0.22)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedule of Investments. Keeley All Cap Value Fund Schedule of Investments 12/31/2013 (Unaudited) Shares Value COMMON STOCKS - 99.73% Beverages - 3.21% Beam, Inc. $ Molson Coors Brewing Co. Pepsico, Inc. Capital Markets - 4.05% Invesco Ltd. Manning & Napier, Inc. Raymond James Financial, Inc. Chemicals - 2.84% Ashland, Inc. Rockwood Holdings, Inc. Commercial Banks - 7.69% BancorpSouth, Inc. Northern Trust Corp. Suntrust Banks, Inc. UMB Financial Corp. Wintrust Financial Corp. Commercial Services & Supplies - 1.30% The ADT Corporation Computers & Peripherals - 2.82% Hewlett Packard Co. NCR Corp. (a) Conglomerates - 1.21% Illinois Tool Works, Inc. Construction & Engineering - 3.37% Chicago Bridge & Iron Co.- ADR Quanta Services, Inc. (a) Consumer Finance - 1.20% Discover Financial Services Diversified Financial Services - 5.83% Air Lease Corp. CIT Group, Inc. Fidelity National Financial, Inc. Walter Investment Management Corp. (a) Energy Equipment & Services - 4.09% Dril-Quip, Inc. (a) Halliburton Co. Oil States International, Inc. (a) Food Products - 3.86% Hillshire Brands Co. Kraft Foods Group, Inc. Mondelez International, Inc. Gas Utilities - 1.06% Questar Corp. Health Care Equipment & Supplies - 4.34% Covidien PLC Medtronic, Inc. Wright Medical Group, Inc. (a) Health Care Providers & Services - 4.33% AmerisourceBergen Corp. Cardinal Health, Inc. Express Scripts Holding Co. (a) Hotels, Restaurants & Leisure - 1.57% Fiesta Restaurant Group, Inc. (a) Industrial Conglomerates - 6.54% Dover Corp. Eaton Corp. PLC ITT Corp. Pentair Ltd. Insurance - 10.03% Ace Ltd. Aflac, Inc. Arthur J. Gallagher & Co. Hanover Insurance Group, Inc. Reinsurance Group of America, Inc. Torchmark Corp. W.R. Berkley Corp. IT Services - 4.19% Evertec, Inc. Fidelity National Information Services, Inc. Leidos Holdings, Inc. Media - 5.68% Lamar Advertising Co. (a) Scripps Networks Interactive, Inc. Tribune Co. (a) World Wrestling Entertainment, Inc. Metals & Mining - 1.33% Kaiser Aluminum Corp. Multiline Retail - 1.09% Dollar Tree, Inc. (a) Oil, Gas & Consumable Fuels - 6.37% Anadarko Petroleum Corp. Bonanza Creek Energy, Inc. (a) Continental Resources, Inc. (a) EOG Resources, Inc. Williams Companies, Inc. Pharmaceuticals - 4.50% Perrigo Co. (a) Pfizer, Inc. Zoetis, Inc. Road & Rail - 1.60% Union Pacific Corp. Software - 1.33% Microsoft Corp. Specialty Retail - 2.82% GNC Holdings, Inc. Sally Beauty Holdings, Inc. (a) Textiles, Apparel & Luxury Goods - 1.48% Hanesbrands, Inc. (a) Total Common Stocks (Cost $78,299,310) $ SHORT TERM INVESTMENTS - 0.36% Money Market Funds - 0.36% Fidelity Institutional Money Market Portfolio, 0.03% $ Total Short Term Investments (Cost $432,290) $ Total Investments (Cost $78,731,600) - 100.09% $ Liabilities in Excess of Other Assets - (0.09)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt (a) Non-income producing security. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedule of Investments. Keeley Alternative Value Fund Schedule of Investments 12/31/2013 (Unaudited) Shares Value COMMON STOCKS - 101.51% Aerospace & Defense - 1.12% GenCorp, Inc. (a)(b) $ Auto Components - 2.17% Allison Transmission Holdings, Inc. Delphi Automotive PLC (b) Building Products - 1.16% A.O. Smith Corporation Capital Markets - 5.89% Janus Capital Group, Inc. Legg Mason, Inc. Manning & Napier, Inc. Oaktree Capital Group LLC Silvercrest Asset Management Group, Inc. - Class A (a) Chemicals - 2.30% Ashland, Inc. (b) Chemtura Corp. (a) Commercial Banks - 2.30% UMB Financial Corp. (b) Wintrust Financial Corp. Commercial Services & Supplies - 3.45% Copart, Inc. (a) Iron Mountain, Inc. The ADT Corporation Communications Equipment - 1.24% Mitel Networks Corp. (a) Computers & Peripherals - 1.13% NCR Corp. (a)(b) Construction & Engineering - 1.22% Chicago Bridge & Iron Co. - ADR (b) Consumer Finance - 1.09% Discover Financial Services (b) Diversified Consumer Services - 1.02% Carriage Services, Inc. (a) Diversified Financial Services - 4.46% Air Lease Corp. CIT Group, Inc. (b) Fidelity National Financial, Inc. Walter Investment Management Corp. (a)(b) Electrical Equipment - 1.32% Generac Holdings, Inc. (b) Energy Equipment & Services - 3.26% Helix Energy Solutions Group, Inc. (a) Oil States International, Inc. (a) Superior Energy Services, Inc. (a) Food Products - 2.18% Flowers Foods, Inc. Hillshire Brands Co. Health Care Equipment & Supplies - 2.22% Hill-Rom Holdings, Inc. (b) Wright Medical Group, Inc. (a)(b) Health Care Providers & Services - 2.31% Cardinal Health, Inc. (b) Hanger Orthopedic Group, Inc. (a)(b) Home Furnishings - 1.08% Fortune Brands Home & Security, Inc. Homebuilding - 1.18% Tri Pointe Homes, Inc. (a) Hotels, Restaurants & Leisure - 4.66% Denny's Corp. (a)(b) Fiesta Restaurant Group, Inc. (a) Marriott Vacations Worldwide Corp. (a) Wyndham Worldwide Corp. (b) Household Durables - 1.24% Jarden Corp. (a) Household Products - 1.12% Spectrum Brands Holdings, Inc. Industrial Conglomerates - 2.34% ITT Corp. Tyco International Ltd. Insurance - 2.33% Arthur J. Gallagher & Co. Protective Life Corp. Internet & Catalog Retail - 1.08% FTD Companies, Inc. (a) IT Services - 2.30% Broadridge Financial Solutions, Inc. Wex, Inc. (a)(b) Machinery - 8.39% EnPro Industries, Inc. (a)(b) John Bean Technologies Corp. (b) L.B. Foster Co. (a)(b) Manitowoc, Inc. Rexnord Corp. (a) Terex Corp. (a)(b) Wabtec Corp. (b) Media - 3.52% Lamar Advertising Co. (a) Starz (a) Tribune Co. (a) Metals & Mining - 1.13% Kaiser Aluminum Corp. Multiline Retail - 1.07% Dollar Tree, Inc. (a) Multi-Utilities - 1.05% Vectren Corp. Oil, Gas & Consumable Fuels - 4.36% Bonanza Creek Energy, Inc. (a) Energen Corp. Sanchez Energy Corp. (a)(b) Synergy Resources Corp. (a) Paper & Forest Products - 0.93% Deltic Timber Corp. (b) Real Estate Investment Trusts (REITs) - 5.60% Corrections Corporation of America Gaming & Leisure Properties, Inc. (a) Ryman Hospitality Properties, Inc. (b) Sabra Health Care REIT, Inc. Spirit Realty Capital, Inc. Real Estate Management & Development - 1.18% Forestar Group, Inc. (a) Road & Rail - 3.30% Genesee & Wyoming, Inc. (a)(b) Kansas City Southern (b) Ryder System, Inc. Software - 2.38% Monotype Imaging Holdings, Inc. (a)(b) Verint Systems, Inc. (a) Specialty Retail - 5.64% Aaron's, Inc. Cabelas, Inc. (a) CST Brands, Inc. GNC Holdings, Inc. Penske Automotive Group, Inc. Textiles, Apparel & Luxury Goods - 2.31% Hanesbrands, Inc. (a) PVH Corp. Thrifts & Mortgage Finance - 1.33% ViewPoint Financial Group (b) Transportation Infrastructure - 1.10% Macquarie Infrastructure Company LLC Water Utilities - 1.05% American Water Works Co., Inc. Total Common Stocks (Cost $30,344,204) $ Contracts PURCHASED OPTIONS - 0.33% Put Options - 0.33% 91 CBOE Russell 2000 Index Expiration: March 2014, Exercise Price: $1,090.00 $ Total Purchased Options (Cost $301,437) $ Shares SHORT TERM INVESTMENTS - 0.79% Money Market Funds - 0.79% Fidelity Institutional Money Market Portfolio, 0.03% $ Total Short Term Investments (Cost $333,027) $ Total Investments (Cost $30,978,668) - 102.63% $ Liabilities in Excess of Other Assets - (2.63)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR- American Depository Receipt (a) Non-income producing security. (b) Partially assigned as collateral for certain written option contracts. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedule of Investments. Keeley Alternative Value Fund Schedule of Options Written December 31, 2013 (Unaudited) Contracts Value Call Options 91 CBOE Russell 2000 Index Expiration: March 2014, Exercise Price: $1,090.00 $ Total Written Options (Premium received $517,107) $ Keeley Funds, Inc. Notes to the Schedule of Investments December 31, 2013 (Unaudited) 1)Securities Lending Keeley Funds, Inc. (the “Funds”) may lend their portfolio securities to banks, brokers and dealers.Lending Funds’ securities exposes the Funds to risk such as the following: (i) the borrower may fail to return the loaned securities, (ii) the borrower may not be able to provide additional collateral in instances when the value of the collateral is less than the loaned securities, (iii) the Funds may experience delays in recovery of the loaned securities or delays in access to collateral, or (iv) the Funds may experience losses related to the reinvestment of collateral.To minimize certain of these risks, the borrower must agree to maintain collateral with the Funds’ custodian, marked to market daily, in the form of cash and/or U.S. government obligations, in an amount at least equal to 100% of the market value of securities.As of December 31, 2013 only Keeley Small Cap Value Fund (“KSCVF”) had securities loaned with a market value of $67,444,535 and received cash collateral for the loans of $70,274,105.The cash collateral is marked to market on a nightly basis to stay above the collateralization thresholds agreed to by the Board. 2)Transactions with Affiliates The following issuers are affiliated with KSCVF; that is, KSCVF held 5% or more of the outstanding voting securities during the period from October 1, 2013 through December 31, 2013.As defined in Section (2)(a)(3) of the Investment Company Act of 1940, such issuers are: Issuer Name Share Balance At October 1, 2013 Additions Reductions Share Balance At December 31, 2013 Dividend Income Value At December 31, 2013 Realized Gains/(Loss) Carrols Restaurant Group, Inc. - $
